            Case 2:21-mc-00064-RSL Document 3 Filed 06/11/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7
 8   SCANNING TECHNOLOGIES
                                                               Civil Action No.   2:21-mc-00064-RSL
     INNOVATIONS LLC,
 9
                               Plaintiff,
10
               v.                                              WRIT OF EXECUTION FOR MONEY
11                                                             JUDGMENT
     SMARTOSC US LLC,
12
                               Defendant.
13
14
     TO THE SHERIFF OF KING COUNTY:
15
16
17   YOU ARE DIRECTED to satisfy the judgment entered in the United States District Court for the

18   Western District of Washington in the case Scanning Technologies Innovations, LLC v. SmartOSC
19   US, LLC, 2:19-cv-1002-RAJ as further described below, with daily interest and your costs as provided
20
     by law.
21
        1. Scanning Technologies Innovations, LLC is the judgment creditor, and can be reached through its
22
               attorney Nicholas Ranallo, 5058 57th Ave. S., Seattle, WA 98118.
23
        2. The judgment debtor is SmartOSC US, LLC, a WA limited liability company located at 105 S Main
24
               St. Ste. 204, Seattle, WA 98104-3417.
25
        3. The judgment for $61,760.00 was entered on April 19, 2021.
26
        4. The judgment remains wholly unsatisfied to date.
27
28      5. The judgment has accrued interest at a rate of .06%, as specified by 28 USC §1961, which equates to

      WRIT OF EXECUTION 1
           Case 2:21-mc-00064-RSL Document 3 Filed 06/11/21 Page 2 of 2



            a daily rate of $.10. To date, the judgment has accumulated $5.28 in interest, and will accumulate
 1
            additional interest at a rate of $.10 per day.
 2
        6. The levying officer must add daily interest, at the rate set forth in Paragraph 5, from the date of this
 3
 4          writ.

 5
     Issued on _______, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             2
                                                  WRIT OF EXECUTION
